Citation Nr: 1434623	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  98-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1984 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating, by the San Juan, Puerto Rico, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a back disorder. He perfected a timely appeal to that decision.   

In an October 2005 decision, the Board denied the Veteran's claim of service connection for a back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in April 2008, the Court vacated the Board's decision on that issue and remanded for readjudication consistent with the memorandum decision. 

In February 2010, the Board remanded the case for evidentiary development. Following the requested development, supplemental statements of the case (SSOC) were issued in June 2011 and December 2011. 

In May 2012, the Board again remanded the case for still further development.  An SSOC was issued in October 2012.  The Board found that there had been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In April 2013, the Veteran's representative submitted a brief, contending that the October 2012 VA examination was inadequate because the examiner did not comply with the May 2012 Board remand instructions.

In June 2013, the Board issued a decision denying the claim on the merits.  The Veteran appealed from that decision to the Court.  In a February 2014 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  As discussed below, and pursuant to such Order, the case must again be remanded to the AOJ for further development in compliance with the Court's February 2014 Order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.).

The Veteran presented testimony at an RO hearing in October 1998.  A transcript of the hearing is associated with the Veteran's claims folder.  However, the Board notes that the hearing was limited to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The issue has been granted and is no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand finds that the September 2011 VA examination report, upon which the Board relied to decide the Veteran's claim, was inadequate.  By way of history, the Joint Motion for Remand recalls that the Board remanded the Veteran's claim in May 2012 for an addendum opinion from the September 2011 VA examiner.  Specifically, the Board noted that the examiner's opinion did not consider the Veteran's lay statements at the September 2011 examination, in which he stated that since the in-service injury, his back symptoms have been intermittent with remissions.  The Veteran pointed out that though he never sought treatment, and the complaints are not able to be verified, his reporting of continuity of symptomology constitutes evidence that the examiner failed to address.  The September 2011 VA examiner provided an addendum to his opinion in October 2012.  The Joint Motion for Remand asserts that the while the examiner did consider additional evidence pursuant to the May 2012 remand, he did not discuss the Veteran's lay statements with respect to a continuation of back pain since service.  Specifically, the October 2012 examiner "failed to adequately comment on the Veteran's reports of intermittent back pain ever since the in-service injury and render an opinion with consideration of the lay statements."  As directed by the Joint Motion for Remand, the case must again be remanded to AOJ for further development in order to properly address the questions raised by the Board in the May 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Additionally, the Veteran's representative submitted a brief in June 2014 requesting that a new VA examination or medical opinion be obtained from a different physician, because the September 2011 and October 2012 VA examiner "has been afforded two opportunities to provide an adequate VA examination and has been unable to comply with the Board remand instructions on both occasions."  Thus, the Board will request that an opinion be obtained from a different examiner.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician with appropriate expertise.  An examiner who has not previously examined the Veteran nor offered any opinion in connection with his claim should be selected to determine the current etiology of any back disability which may be present.  The examiner must review the entire claims file in conjunction with the examination, to include the service treatment records showing treatment for muscle strain and spasms of the right spinas erectus muscle in 1992, and a July 1992 dental questionnaire in which the Veteran reported painful joints.  The examiner must also consider the Veteran's lay testimony regarding intermittent back pain ever since the in-service injury.  These statements (even though unsubstantiated) constitute evidence that must be addressed.  Specifically, the examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that any currently diagnosed back disability is related to the Veteran's period of active military service on any basis.  All studies or tests deemed necessary should be conducted.  The examiner also should provide complete rationale for all conclusions reached.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

3. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


